Citation Nr: 1044505	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  10-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the Veteran's dependency allowance was properly reduced 
to remove his stepson, R.B., following his divorce from R.B.'s 
mother.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision by the Boston, Massachusetts, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In September 2010, the Veteran testified before 
the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran was awarded additional compensation benefits for 
his dependents, including his stepson R.B., effective October 
2001.  

2.  The Veteran was notified that the rate of pension depends in 
part on the number of dependents and may be affected by any 
changes in the amount of family income and marital or dependency 
status.

3.  The Veteran notified VA of his divorce from R.B.'s mother 
shortly after they divorced; R.B.'s mother was removed from his 
award effective September 2003.  

4.  R.B. was retroactively removed from the Veteran's award in 
July 2008, retroactive to September 2003.  

5.  The failure to remove R.B. from the Veteran's award was not 
due to sole administrative error.  


CONCLUSION OF LAW

The Veteran's dependency allowance was properly reduced to remove 
his stepson, R.B., following his divorce from R.B.'s mother.  38 
U.S.C.A. §§ 101, 104, 1115, 5112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.57, 3.210, 3.500 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said in 
Wensch that VCAA did not apply in such cases, it may be more 
accurate to say that VCAA applied, but that its notice and duty 
to assist requirements had been satisfied.  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, the 
VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

In a May 2002 rating decision, service connection was granted for 
a low back disability and a 40 percent rating was assigned.  
Additional compensation is payable to veterans with a combined 
disability evaluation of 30 percent or more for their dependents.  
38 U.S.C.A. § 1115. 

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs 
(a)(2) and (3) of this section, the term "child of the Veteran" 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 years, became permanently 
incapable of self- support; or (iii) Who, after reaching the age 
of 18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. 
§§ 101(4)(A), 104(a))

A child may be deemed the "child" of the Veteran if he or she is 
the stepchild.  The term means a legitimate or an illegitimate 
child of the Veteran's spouse. A child of a surviving spouse 
whose marriage to the Veteran is deemed valid under the 
provisions of Sec. 3.52, and who otherwise meets the requirements 
of this section is included.  38 C.F.R. § 3.57(b).

38 C.F.R. § 3.210(d), evidence of relationship of a stepchild 
will consist of proof of birth as outlined in Sec. 3.209, 
evidence of the marriage of the Veteran to the natural parent of 
the child, and evidence that the child is a member of the 
Veteran's household or was a member of the Veteran's household at 
the date of the Veteran's death.

When he applied for VA benefits in September 2001, the Veteran 
indicated that he was married to T. and had two children, R.B. (a 
stepchild, born April 1991) and B.N. (a biological child, born 
October 2000).  In his May 2002 award letter, the Veteran was 
notified that he VA benefits included additional benefits for his 
spouse and two children.  The Veteran was notified to inform VA 
if there was any change in his dependency status and was provided 
a VA Form 21-8764.  This form contains notice to the Veteran that 
the rate of pension depends on the amount of family income and 
number of dependents and may be affected by any changes in the 
amount of family income and marital or dependency status.

In an August 2003 rating decision, the Veteran was granted 
service connection for another disability, a total disability 
rating based on individual unemployability, and basic eligibility 
for Chapter 35 educational assistance for his dependents.  In his 
August 2003 letter, he was informed that he was being paid as a 
veteran with three dependents.  

In November 2003, the Veteran provided VA a copy of his divorce 
decree which indicated that he and T. had divorced.  In a January 
2004 letter, he was told that his benefits that his benefits were 
being reduced due to a change in his marital and/or dependency 
status, effective September 2003.  The letter specified that his 
dependent spouse was being removed since they divorced.  He was 
told that he was still receiving additional benefits for his 
children and that he should tell VA immediately if there is any 
change in the number or status of his dependents.  He was 
notified that his failure to quickly tell VA of a dependency 
change will result in an overpayment which must be paid.  He was 
told to review the attached VA Form 21-8764.

In April 2008, information was received indicating that the 
Veteran had been receiving benefits for R.B. when he was not 
entitled to receive them.  

In a May 2008 letter, the Veteran was advised that VA proposed to 
remove R.B. from his award effective September 2003.  In July 
2008, the Veteran was informed that this action had been 
undertaken.  

The Veteran contends that he called VA and told them that he was 
divorced and that his stepson should have be removed from his 
award at the time of his divorce, in a timely manner.  He says 
that he assumed that R.B., his stepson, would be removed.  He 
asserts that it was VA's fault that R.B. was not removed.  The 
Veteran has essentially argued that there was sole administrative 
error in this case since the RO did not remove R.B. from his 
award after he notified the RO of his divorce.  The retroactive 
removal of R.B. has created a debt.  If the debt were the result 
solely of administrative error, the effective date of the 
reduction of benefits would be the date of the last payment based 
on this error; consequently, there would be no overpayment 
charged to the veteran for the portion of the overpayment 
attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 
Vet. App. 495, 499 (2000).  However, where an erroneous award is 
based on an act of commission or omission by a payee or with the 
payee's knowledge, the effective date of the discontinuance of 
the erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. Brown, 
10 Vet. App. 171, 174 (1997).  

Thus, a finding of administrative error requires not only error 
on the part of VA, but that the beneficiary be unaware that the 
payments are erroneous.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 
3.500(b).  If the claimant fails to provide full disclosure of 
facts or due to the amount of the overpayment should know an 
error has been made, yet accepts the payment, the overpayment 
will not be considered due to administrative error.  See VA 
Manual 22- 4, Part III, § 2.03.  An example when administrative 
error applies is when VA erroneously interprets the law to allow 
payment of greater benefits than the legislative intent.  Another 
example of when administrative error does not apply is when the 
claimant accepts an amount that is patently excessive.  Id.

In this case, the Veteran notified VA personnel of his divorce 
and there was evidence of record showing that R.B. was his 
stepchild.  See VA Form 21-526, received in September 2001.  
Thus, it appears that it was error for VA not to remove R.B. from 
the Veteran's award.  However, the Veteran was sent a letter 
which indicated that only his spouse was being removed and that 
his children (plural) were remaining on his award.  He was 
specifically told that should tell VA immediately if there is any 
change in the number or status of his dependents.  This instance 
is similar to the second cited above.  Thus, the Board finds that 
there was not sole administrative error in this case as the 
Veteran was informed that his children had remained on his award 
and that only his spouse was being removed.  He thereafter 
continued to accept the payments.

As of the divorce, R.B. ceased to reside with the Veteran as his 
stepson and the Veteran paid no support for him.  There is no 
dispute that the Veteran was no longer parenting this child.  In 
fact, the Veteran has in essence admitted that this child should 
have been removed.  As the Board finds that there was no sole 
administrative error, the retroactive termination of the 
additional dependency allowance that the Veteran was receiving 
for R.B. as his stepchild was proper.  The Veteran has advanced 
arguments which appear to indicate that even though he should not 
have been getting benefits for R.B., he should have been getting 
benefits for another child (B.N.), so it was all a "wash."  
However, the only matter before the Board is whether the 
retroactive termination of R.B. from his award was proper.  
Parenthetically, it appears that he was, in fact, receiving 
benefits for B.N.  The Veteran's dependency allowance was 
properly reduced to remove his stepson, R.B., following his 
divorce from R.B.'s mother.


ORDER

The Veteran's dependency allowance was properly reduced to remove 
his stepson, R.B., following his divorce from R.B.'s mother, and 
the appeal is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


